Citation Nr: 1817790	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from September 1957 to May 1964.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied service connection for bilateral hearing loss and tinnitus.

In a January 2016 rating decision, the RO granted service connection for tinnitus; and in March 2017 rating decision, the RO granted service connection for left ear hearing loss.  As such, these issues are no longer in appellate status.

In his March 2016 substantive appeal, the Veteran requested a Board hearing.  The Board observes, however, in February 2018 correspondence, he withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

The greater weight of the evidence is against the conclusion the Veteran's right ear hearing loss is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection for right ear hearing loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131  (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2017).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in 38 C.F.R. § 3.309 (a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran is seeking service connection for right ear hearing loss.  It is his contention that his right ear hearing loss is due to his military duties during service.  The Board observes that his military occupational specialty (MOS) as a weapons mechanic in the military is consistent with acoustic trauma from flight line and jet engine noise.  Moreover, service connection has been granted for left ear hearing loss; as well as tinnitus based on the acoustic trauma, and service treatment records interpreted as revealing a diminished hearing acuity in the left ear.  

Impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran has a current right ear hearing loss disability as per VA standards.  See April 2014 and September 2015 VA audiological evaluation reports.  Thus, the Veteran's right ear sensorineural hearing loss constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2017). 

Veterans are competent to attest to noise exposure during service, Layno v. Brown, 6 Vet. App. 465, 470 (1994), and the Veteran's statements in this case are consistent with the places, types and circumstances of his military occupation.  See 38 U.S.C. § 1154 (a) (2012); 38 C.F.R. § 3.303 (a) (2017).  As noted, the Veteran is already service-connected for tinnitus and left ear hearing loss, which was determined to be related to his history of noise exposure in service.  Therefore, the Veteran's exposure to noise trauma in service is established.

The question to be resolved in this case is whether the Veteran's current right ear hearing loss disability is related to his in-service noise trauma.  In weighing the evidence of record, the Board finds that the most probative evidence of record is against that conclusion.  

In a February 2014 statement, the Veteran reported that he worked on the flight line with no hearing protection.  He reported that his post-military occupations involved working in a warehouse, on a ranch; and as a welder.  He also stated that his hobbies included fishing, bow hunting, rock hunting, and cooking.

In an April 2014 opinion, the VA examiner opined that the Veteran's current hearing loss was less likely as not (less than 50/50 probability) related to his military service.  She reasoned that his post-service occupation was that of a welder for 25 years.  She also noted that a review of the service treatment records (STRs) shows normal hearing exams at enlistment and separation with no significant changes to hearing thresholds. 

During testimony during an August 2015 Decision Review Officer (DRO) Conference Report, the Veteran indicated that his post-military occupational activities have involved minimal noise exposure.  He indicated that while working on a ranch from 1963-1969 he performed irrigation and cattle-tending activities with minimal tractor work.  He reported that the welding activities he performed for his career from 1969 to 2000 involved minimal noise exposure because the welding was performed in sound-proof chambers with specialty metals with him standing on the outside of the air-tight chambers performing tasks through a vision porthole and using gloves.  The Veteran reported that in all areas of the fabrication plant that did involve noise, his employers were strict about regular use of hearing protection and he stated that when walking through those areas he regularly utilized ear muffs for hearing protection.  He reported he did not work in those noisy environments during his career.

In September 2015, a VA audiological examiner opined that the Veteran's current hearing loss was less likely as not (less than 50/50 probability) related to his military service.  The VA examiner indicated that there was no shift in hearing as evidenced by the tests performed at the beginning and end of service.  

In his March 2016 substantive appeal, the Veteran reiterated that his post-military occupation as a welder did not involve noise exposure because he worked inside of chambers and did not even have the normal crackling noise from welding.  He noted that he worked with non-ferrous metals and inside a chamber that was atmosphere free.

In a July 2016 addendum opinion, the VA examiner indicated that the right ear hearing loss was less likely than not proximately due to or the result of the service-connected tinnitus.  He indicated that the acoustic trauma is known to cause both permanent hearing loss and tinnitus.  He also indicated that the right ear hearing loss is not directly related to service because there was no significant shift observed for the right ear during service, and while there have been studies suggesting hearing loss may progress long after the initial noise exposure, the Academy of Medicine does not recognize delayed decline in hearing after the ear has initially recovered from acoustic trauma.  

After reviewing the foregoing evidence, the Board concludes the greater weight of the evidence is against the claim as all of the medical opinions obtained have been adverse to it.  This conclusion has been explained in large measure by the absence of any shift in hearing acuity as measured over time during service in the ear at issue.  There is no contrary medical opinion of record.  Although the Veteran expresses a contrary conclusion, he is not shown to possess the medical expertise to offer probative medical opinions concerning the etiology of his hearing loss.  

In view of the foregoing, the Board finds the greater weight of the evidence is against the conclusion that the Veteran's current right ear hearing loss was incurred in service, and the appeal is denied.  


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


